DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 14 contains a typographical error reciting “the fluid collection surface,the” which should be amended to instead recite “the fluid collection surface,_the” so there is a space after the comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3,
Lines 3-4 recite the limitation "the cleaning fluid".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12,
Lines 3-4 recite the limitation "the cleaning fluid".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-2, 5-11, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-2 and 5-10, 
	Upon a comprehensive search, none of the prior art available was able to teach or fairly suggest, singly or in combination, all features of the button and fluid channel in the specifically defined configuration of independent claim 1.  In particular, no prior art was able to anticipate or make obvious the claimed configuration comprising: a fluid channel formed by a fluid collection surface disposed below the button and an outer channel wall extending upwardly from the fluid collection surface,_the fluid channel having a fluid outlet; wherein the projection of the button is received in an inner button aperture formed by an inner wall extending from the fluid collection surface forming a bushing around the projection, the inner wall inhibiting flow of fluid from the fluid channel through the inner button aperture; and wherein the outer channel wall surrounds the aperture wall such that fluid entering the body between the perimeter of the button actuator surface and the aperture wall is collected by the fluid channel and directed to the fluid outlet.  For at least the above reasons, independent claim 1, and therefore dependent claims 2 and 5-10, are in condition for allowance.
Regarding claims 11 and 14-20,
Upon a comprehensive search, none of the prior art available was able to teach or fairly suggest, singly or in combination, all features of the button and fluid channel in the specifically defined configuration of independent claim 11.  In particular, no prior art was able to anticipate or make obvious the claimed configuration comprising: a fluid channel formed by a fluid collection surface disposed below the button and an outer wall extending upwardly from the fluid collection surface around the button, the fluid channel having a fluid outlet; and an inner wall extending from the fluid collection surface defining an inner button aperture, the button extending into the inner button aperture, wherein the wall of the button is received in a gap between the inner wall and the outer wall such that fluid entering the button aperture is directed along the wall of the button to the fluid collection surface and inhibited from passing through the inner button aperture.  For at least the above reasons, independent claim 11, and therefore dependent claims 14-20, are in condition for allowance.
The closest prior art reference, US Pub. 2013/0318741 to Moyher et al. (“Moyher”), discloses a surface cleaning apparatus (10) comprising:
a supply tank (18) configured to store a fluid [Fig. 1; ¶0020]; 
a distribution nozzle (22) in fluid communication with the supply tank, the distribution nozzle configured to spray the fluid onto a surface to be cleaned [Fig. 1; ¶0020];
a body (12) [Fig. 1; ¶0019];
a button (36) located on a top surface of the body and operably coupled to one or more electrical components of the apparatus [Fig. 1; ¶0022]; and
a resilient boot seal (37) fastened to a recessed area beneath a carry handle (34) to form a flexible barrier that isolates the button (36) and internal electrical components from moisture ingress [see Fig. 9; ¶0022].
Moyher does not disclose any features of a fluid channel formed by a fluid collection surface and having a fluid outlet as defined by independent claims 1 and 11.  Upon a comprehensive search no available prior art was able to remedy said deficient features of Moyher to make obvious the claimed button and fluid channel configuration as specifically defined by independent claims 1 and 11.
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art not relied upon that is considered pertinent to applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-4 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-4 and 12-13 would be allowable at least by virtue of their dependence from independent claims 1 and 11 which are allowable for the reasons set forth above in the statement of reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711